—Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered March 10, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The record of the plea proceedings establishes that defendant’s right to appeal from the denial of his motion to suppress physical evidence was knowingly, intelligently, and specifically waived as part of his negotiated plea bargain (People v Seaberg, 74 NY2d 1; People v Aponte, 212 AD2d 157). Appellate review of this issue is thus foreclosed.
Since the waiver was expressly limited to the suppression issue, review of the sentence is not foreclosed. However, there was clearly no abuse of sentencing discretion in light of defendant’s violations of the various conditions imposed. Concur — Ellerin, J. P., Nardelli, Rubin and Saxe, JJ.